Citation Nr: 0607568	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin rashes, to 
include claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by dizziness and lightheadedness, to include 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by a burning sensation in the arms and legs, to 
include claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for headaches, to 
include claimed as due to undiagnosed illness.  

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 3, 1986 to 
November 27, 1986 and from December 4, 1990 to June 24, 1991, 
including a period of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  This case comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 RO decision, which denied service connection for 
hypertension, and a March 2003 RO decision, which denied 
service connection for the remaining issues as stated herein 
above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in October 2003, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge sitting in 
Washington, DC.  Accordingly, he was scheduled for a video 
conference hearing in March 2006.  However, when he appeared 
for his scheduled hearing, there was a mechanical malfunction 
of the taping equipment and a recording of the hearing 
session could not be made.  

In lieu of rescheduling a video conference hearing, the 
veteran indicated his desire to be scheduled for a hearing at 
the RO before a traveling Veterans Law Judge (i.e., Travel 
Board hearing).  In view of the foregoing, the appeal must be 
returned to the RO so that the veteran can be rescheduled for 
a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should reschedule the veteran for 
a personal hearing at the RO before a 
traveling Veterans Law Judge.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

